Cite as 2016 Ark. App. 347

                 ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No. CR-15-229


                                                   Opinion Delivered   June 22, 2016
KENYON TAYLOR
                              APPELLANT            APPEAL FROM THE GARLAND
                                                   COUNTY CIRCUIT COURT
V.                                                 [NO. CR-2014-229-1]

STATE OF ARKANSAS                                  HONORABLE JOHN HOMER
                              APPELLEE             WRIGHT, JUDGE

                                                   REBRIEFING ORDERED; MOTION
                                                   TO WITHDRAW DENIED

                                CLIFF HOOFMAN, Judge

       Appellant Kenyon Taylor appeals from his convictions for first-degree murder, first-

degree battery, and a firearm enhancement, for which he received an aggregate sentence of

fifty-five years’ imprisonment. Pursuant to Anders v. California, 386 U.S. 738 (1967), and

Rule 4-3(k) of the Rules of the Arkansas Supreme Court, Taylor’s counsel has filed a motion

to be relieved as his attorney, alleging that this appeal is without merit. Counsel has also filed

a brief in which she contends that all adverse rulings have been abstracted and discussed. In

addition, Taylor has exercised his right to file pro se points for reversal. We deny counsel’s

motion to withdraw at this time and order rebriefing due to counsel’s failure to abstract and

discuss all adverse rulings in compliance with Rule 4-3(k).

       In April 2014, Taylor was charged with one count of murder in the first degree in

connection with the death of Randy Shinkle on June 24, 2012. Taylor was also charged with

criminal attempt to commit murder in the first degree in connection with the shooting of
                                   Cite as 2016 Ark. App. 347

Juan Santiago, in addition to a felony firearm enhancement. The attempted-murder charge

was subsequently reduced to battery in the first degree. After a jury trial, Taylor was found

guilty of all charges and received consecutive sentences of forty years’ imprisonment for the

murder conviction, five years for the battery conviction, and ten years for the firearm

enhancement. The amended sentencing order was entered on October 2, 2014, and Taylor

filed a timely notice of appeal.

       Asserting that there would be no merit to an appeal, Taylor’s counsel has filed a

motion to withdraw and a no-merit brief with this court in which she alleges that all adverse

rulings have been abstracted and discussed in accordance with Arkansas Supreme Court Rule

4-3(k) (2015). Counsel asserts that the only rulings that were adverse to Taylor were the

denial of his directed-verdict motions and the denial of his objection to the jury instruction

on the firearm enhancement. However, our review of the record reveals that there were

additional adverse rulings that were either not abstracted or discussed by counsel, and we must

therefore deny counsel’s motion to withdraw and order rebriefing.

       In a criminal no-merit appeal, in order to comply with Arkansas Supreme Court Rule

4-3(k)(1) and Anders, supra, counsel is required to abstract each adverse ruling by the circuit

court and discuss why each particular ruling would not present a meritorious basis for reversal;

we must order rebriefing if counsel fails to do so. Sartin v. State, 2010 Ark. 16, 362 S.W.3d
877. In the present case, there were at least two objections by the State that were sustained

by the circuit court during cross-examination of witnesses for the prosecution, and counsel

has failed to abstract these rulings. In addition, there were numerous other adverse rulings


                                               2
                                 Cite as 2016 Ark. App. 347

that are abstracted, but counsel fails to discuss why these rulings would not present a

meritorious issue for appeal. Furthermore, we note that counsel’s discussion of the two

adverse rulings that are mentioned in her brief is conclusory and inadequate, consisting only

of counsel’s bare assertions that “there was sufficient evidence to support the jury’s verdict

and the trial court’s sentencing,” that Taylor “has no arguable claim to raise” on appeal, and

that the circuit court “did not err in denying the Defense’s motion for directed verdict of

acquittal and denying the objection to the firearm enhancement.” This is clearly insufficient

to meet the requirements of Rule 4-3(k)(1). See, e.g., Weaver v. State, 2013 Ark. App. 310

(holding that it is counsel’s responsibility in a no-merit brief to set forth the evidence that

supports the verdict and to demonstrate to us how it is, in fact, sufficient to support the

verdict and why it provides no basis for a meritorious appeal).

       Because the no-merit brief in this case is deficient, we order counsel to file a

substituted abstract, brief, and addendum within fifteen days from the date of this opinion.

Ark. Sup. Ct. R. 4-2(b)(3). The deficiencies noted above should not be taken as an

exhaustive list, and we encourage counsel to review the requirements contained in Rule 4-

3(k)(1) prior to filing a substituted brief. We express no opinion as to whether the

substituted appeal should address the merits or should be made pursuant to Rule 4-3(k)(1).

If a no-merit brief is filed, counsel’s motion and brief will be forwarded by the clerk to

Taylor so that, within thirty days, he will again have the opportunity to raise any points he

chooses in accordance with Ark. Sup. Ct. R. 4-3(k)(2). In either instance, the State shall be

afforded the opportunity to file a brief in response.


                                              3
                          Cite as 2016 Ark. App. 347

Rebriefing ordered; motion to withdraw denied.

GLADWIN, C.J., and BROWN, J., agree.

E. J. Raynolds Law Firm, P.A., by: Emily J. Reynolds, for appellant.

Leslie Rutledge, Att’y Gen., by: Ashley Argo Priest, Ass’t Att’y Gen., for appellee.




                                        4